Hatchett, J., specially concurring: I agree the judgment should be reversed but I do not agree with the statements of the opinion concerning defendant’s contention that the court erred in denying his motion for a change of venue. The State’s attorney does not argue that the petition was defective in substance, or that it was presented on insufficient notice, or that a prior change of venue had been granted. In my opinion, the record would not justify the State’s attorney in making any one of these contentions, and he does not so contend. The State’s attorney argues that the abstract is insufficient to show the substance of the petition, citing People v. Kraushaar, 357 Ill. 463, and that the petition and supporting affidavits are not part of the record, citing People v. Schueneman, 320 Ill. 127. I think the abstract is sufficient, and that under section 74 of the Civil Practice Act, which is applicable, the petition and affidavits are a part of the record.